                             UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TENNESSEE

TERRY EDWARD ELLISON,                          )
                                               )
              Plaintiff,                       )
                                               )
v.                                             )       No.:   3:20-CV-175-TAV-HBG
                                               )
BOBBY BROOKS,                                  )
SGT. STACIE ENGLAND,                           )
TAMMY REAGAN,                                  )
CLAIBORNE COUNTY                               )
SHERIFF’S OFFICE,                              )
CLAIBORNE COUNTY,                              )
SGT. JOSH SMITH,                               )
ROBERT SEXTON, and                             )
LT. STARLA BERRY,                              )
                                               )
              Defendants.                      )


                           MEMORANDUM OPINION AND ORDER

       The Court is in receipt of a pro se prisoner’s complaint under 42 U.S.C. § 1983

[Doc. 3], along with his certified inmate trust account statement [Doc. 2] and related motion

for leave to proceed in forma pauperis [Doc. 1].

I.     MOTION TO PROCEED IN FORMA PAUPERIS

       A review of Plaintiff’s certified inmate trust account record demonstrates that Plaintiff

lacks sufficient financial resources to pay the filing fee [Doc. 2]. Accordingly, pursuant to 28

U.S.C. § 1915, Plaintiff’s motion for leave to proceed in forma pauperis [Doc. 1] will be

GRANTED.

       Because Plaintiff is an inmate in the Scott County Justice Center, he is ASSESSED the

civil filing fee of $350.00. The custodian of Plaintiff’s inmate trust account is DIRECTED

to submit to the Clerk, U.S. District Court, 800 Market Street, Suite 130, Knoxville, Tennessee



Case 3:20-cv-00175-TAV-HBG Document 5 Filed 05/06/20 Page 1 of 8 PageID #: 16
37902, as an initial partial payment, whichever is the greater of: (a) twenty percent (20%) of

the average monthly deposits to Plaintiff’s inmate trust account; or (b) twenty percent (20%)

of the average monthly balance in his inmate trust account for the six-month period preceding

the filing of the complaint. 28 U.S.C. § 1915(b) (1) (A) and (B). Thereafter, the custodian of

Plaintiff’s inmate trust account is directed to submit twenty percent (20%) of Plaintiff’s

preceding monthly income (or income credited to Plaintiff’s trust account for the preceding

month), but only when such monthly income exceeds ten dollars ($10.00), until the full filing

fee of three hundred fifty dollars ($350.00) as authorized under 28 U.S.C. § 1914(a) has been

paid to the Clerk. 28 U.S.C. § 1915(b)(2).

       To ensure compliance with this fee-collection procedure, the Clerk is DIRECTED to

mail a copy of this memorandum and order to the custodian of inmate accounts at the institution

where Plaintiff is now confined. The Clerk is also DIRECTED to furnish a copy of this order

to the Court’s financial deputy. This order shall be placed in Plaintiff’s prison file and follow

him if he is transferred to another correctional institution.

II.    SCREENING

       A.      Screening Standard

       Under the Prison Litigation Reform Act (“PLRA”), district courts must screen prisoner

complaints and sua sponte dismiss any claims that are frivolous or malicious, fail to state a

claim for relief, or are against a defendant who is immune.              See, e.g., 28 U.S.C.

§§ 1915(e)(2)(B) and 1915A; Benson v. O’Brian, 179 F.3d 1014 (6th Cir. 1999). The dismissal

standard articulated by the Supreme Court in Ashcroft v. Iqbal, 556 U.S. 662 (2009) and in

Bell Atl. Corp. v. Twombly, 550 U.S. 544 (2007) “governs dismissals for failure state a claim

                                                 2



Case 3:20-cv-00175-TAV-HBG Document 5 Filed 05/06/20 Page 2 of 8 PageID #: 17
under [28 U.S.C. §§ 1915(e)(2)(B) and 1915A] because the relevant statutory language tracks

the language in Rule 12(b)(6).” Hill v. Lappin, 630 F.3d 468, 470–71 (6th Cir. 2010). Thus,

to survive an initial review under the PLRA, a complaint “must contain sufficient factual

matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’” Iqbal, 556

U.S. at 678 (quoting Twombly, 550 U.S. at 570).

       Courts liberally construe pro se pleadings filed in civil rights cases and hold them to a

less stringent standard than formal pleadings drafted by lawyers. Haines v. Kerner, 404 U.S.

519, 520 (1972). However, allegations that give rise to a mere possibility that a plaintiff might

later establish undisclosed facts supporting recovery are not well-pled and do not state a

plausible claim, however. Twombly, 550 U.S. at 555, 570. Further, formulaic and conclusory

recitations of the elements of a claim which are not supported by specific facts are insufficient

to state a plausible claim for relief. Ashcroft v. Iqbal, 556 U.S. 662, 681 (2009).

       In order to state a claim under 42 U.S.C. § 1983, a plaintiff must establish that he was

deprived of a federal right by a person acting under color of state law. Braley v. City of Pontiac,

906 F.2d 220, 223 (6th Cir. 1990) (stating that “Section 1983 does not itself create any

constitutional rights; it creates a right of action for the vindication of constitutional guarantees

found elsewhere”).

       B.      Procedural Background and Plaintiff’s Allegations

       Plaintiff initially filed a civil action jointly with another inmate [See Doc. 1 in Walters

et al. v. Brooks et al., No. 3:20-CV-129 (E.D. Tenn.)]. After the Court advised Plaintiff that

he would not be permitted to proceed jointly, Plaintiff filed a notice with the Court indicating

his desire to proceed in an individual lawsuit and submitted a new § 1983 complaint [See, e.g.,

                                                 3



Case 3:20-cv-00175-TAV-HBG Document 5 Filed 05/06/20 Page 3 of 8 PageID #: 18
Doc. 3]. Thereafter, the Court severed Plaintiff from the joint action and opened the instant

action with Plaintiff’s newly submitted complaint [Doc. 4].

       In the present complaint, Plaintiff alleges that at approximately 1:00 a.m. on February

11, 2020, Claiborne County Justice Center Officer Robert Sexton unlocked the cell of Inmate

King and allowed King to exit the cell and display a knife [Doc. 3 p. 5]. Plaintiff’s cell was

then unlocked by Officer Sexton, and King thereafter assaulted one of Plaintiff’s cellmates

with a knife while Officer Sexton held another of Plaintiff’s cellmates in a headlock and

allowed King to strike the cellmate [Id. at 5]. Plaintiff attempted “to defend [his] cellmates”

and was struck by King [Id.]. Plaintiff suffered a head, back, and neck injury from the assault

for which he requested medical treatment from Sgt. Josh Smith [Id.]. Plaintiff was denied

medical attention [Id.]. Plaintiff contends that Sheriff Bobby Brooks, Sgt. Stacie England, Jail

Administrator Tammy Reagan, and Lt. Starla Berry were all made aware that King “was a

known enemy” prior to the assault [Id.].

       C.     Analysis

              1.      Relief SoughtRenders Complaint Moot

       Plaintiff requests only that injunctive relief be awarded in this action [Doc. 3 p. 6].

However, Plaintiff is no longer incarcerated in the Claiborne County Justice Center [Id. at 2].

Therefore, Plaintiff’s request for relief is moot. See, e.g., Kensu v. Haigh, 87 F.3d 172, 175

(6th Cir. 1996) (holding inmate’s claim for declaratory and injunctive relief against prison

officials became moot once prisoner was transferred to different facility). Accordingly, relief

will be DENIED, and Plaintiff’s complaint will be DISMISSED.



                                               4



Case 3:20-cv-00175-TAV-HBG Document 5 Filed 05/06/20 Page 4 of 8 PageID #: 19
              2.       Complaint is Subject to Dismissal Under § 1915(e)(2)

       The Court otherwise finds, for the reasons that follow, that Plaintiff’s complaint should

be DISMISSED for failure to state a claim upon which relief may be granted. See 28 U.S.C.

§ 1915(e)(2)(B)(ii).

                       a.    Claiborne County Sheriff’s Office

       The Court finds that the “Claiborne County Sheriff’s Office” is not a suable entity under

§ 1983, and it will be DISMISSED. See Watson v. Gill, 40 F. App’x 88, 89 (6th Cir. 2002)

(holding county jail is a department of the county and not a legal entity); Cage v. Kent County

Corr. Facility, No. 96-1167, 1997 WL 225647, at *1 (6th Cir. May 1, 1997) (stating that “[t]he

district court also properly found that the jail facility named as a defendant was not an entity

subject to suit under § 1983”).

                       b.    Claiborne County

       Second, the Court notes that Claiborne County cannot be held liable under § 1983 for

any “injury inflicted solely by its employees or agents.” Monell v. Dep’t of Soc. Servs. of New

York, 436 U.S. 658, 694 (1978). Rather, it is only when the “execution of a government’s

policy or custom, whether made by its lawmakers or by those whose edicts or acts may fairly

be said to represent official policy, inflicts the injury that the government as an entity is

responsible under § 1983.” Id. As such, “[a] plaintiff raising a municipal liability claim under

§ 1983 must demonstrate that the alleged violation occurred because of a municipal policy or

custom.” Burgess v. Fischer, 735 F.3d 462, 478 (6th Cir. 2013). The Court finds that there

are no facts in the instant complaint to suggest that any harm to Plaintiff occurred because of

a custom or policy maintained by Claiborne County, and this Defendant will be DISMISSED.

                                               5



Case 3:20-cv-00175-TAV-HBG Document 5 Filed 05/06/20 Page 5 of 8 PageID #: 20
                      c.     Josh Smith

       Plaintiff maintains that he requested and was denied medical treatment by Sgt. Josh

Smith [Doc. 3 p. 5]. It is well settled that the Constitution does not guarantee a prisoner

“unqualified access to healthcare.” Hudson v. McMillian, 503 U.S. 1, 9 (1992). However, the

denial of constitutionally adequate medical care violates the Eighth Amendment’s prohibition

against cruel and unusual punishment, which proscribes acts or omissions that produce an

“unnecessary and wanton infliction of pain.” Wilson v. Seiter, 501 U.S. 294, 297 (1991). To

state an Eighth Amendment claim for the denial of medical treatment, a plaintiff must show a

“sufficiently serious” medical need, and the defendant’s “deliberate indifference” to that need.

Farmer v. Brennan, 511 U.S 825, 834, 842 (1994). A medical need is “serious” if it has been

diagnosed by a physician as requiring treatment or is so obvious that a lay person would easily

recognize the necessity for a doctor’s attention. See, e.g., Blackmore v. Kalamazoo Cnty., 390

F.3d 890, 896-97 (6th Cir. 2004). However, de minimis physical injuries will not sustain an

Eighth Amendment claim for the denial of medical care. Jarriett v. Wilson, 162 F. App’x 394,

400 (6th Cir. 2005) (collecting cases).

       Here, Plaintiff claims that after being struck by Inmate King, he “suffered a head injury”

along with “a back and neck injury,” and that he “requested medical treatment but was denied

treatment” by Sgt. Smith [Doc. 3 p. 5]. Plaintiff fails to allege any specific details regarding

the injuries he allegedly suffered, or the factual circumstances surrounding his request for

medical treatment. While a complaint need not be detailed to pass screening under the PLRA,

the allegations must include more than “labels and conclusions.” Twombly, 550 U.S. at 555;

see also Iqbal, 556 U.S. at 678 (holding court need not accept “[t]hreadbare recitals of the

                                               6



Case 3:20-cv-00175-TAV-HBG Document 5 Filed 05/06/20 Page 6 of 8 PageID #: 21
elements of a cause of action, supported by mere conclusory statements”). Therefore, Plaintiff

has not alleged a viable Eighth Amendment claim for the denial of medical treatment against

Sgt. Josh Smith, and this claim and Defendant will be DISMISSED.

                      d.      Defendants Brooks, England, Reagan, Sexton, and Berry

       Plaintiff alleges that Defendants Brooks, England, Reagan, Sexton, and Berry failed to

protect him from an assault by Inmate King, “a known enemy” [Doc. 3 p. 5]. The Eighth

Amendment guarantees prisoners a constitutionally protected right to personal safety. Farmer

v. Brennan, 511 U.S. 825, 833 (1994). Included therein is the right to be free “from violence

at the hands of other prisoners.” Bishop v. Hackel, 636 F.3d 757, 766 (6th Cir. 2011) (quoting

Farmer, 511 U.S. at 833). As such, prison officials must “to take reasonable measures to

guarantee the safety of the inmates.” Hudson v. Palmer, 468 U.S. 517, 526‒27 (1984). A jail

official may violate this right by being deliberately indifferent to a prisoner’s risk of injury.

Walker v. Norris, 917 F.2d 1449, 1453 (6th Cir. 1990); McGhee v. Foltz, 852 F.2d 876, 880–

81 (6th Cir. 1988). An officer is deliberately indifferent to such a risk where he is “subjectively

aware of the risk” and “disregard[s] that risk by failing to take reasonable measures to abate

it.” Greene v. Bowles, 361 F.3d 290, 294 (6th Cir. 2004) (quoting Farmer, 511 U.S. at 847).

       Under the particular facts presented by Plaintiff, the Court finds that he has failed to

state a failure-to-protect claim against any named Defendant.              Plaintiff’s allegations

surrounding the conflict, while scant, are that Inmate King attempted to assault two of

Plaintiff’s cellmates, and that Plaintiff was injured because he was “trying to defend” his

cellmates [See Doc. 3 p. 5].        Therefore, any injury to Plaintiff occurred because he

affirmatively inserted himself into a conflict, not because of deliberate indifference by any

                                                7



Case 3:20-cv-00175-TAV-HBG Document 5 Filed 05/06/20 Page 7 of 8 PageID #: 22
officer [See id.]. Accordingly, Plaintiff’s failure-to-protect claim against these Defendants will

be DISMISSED.

III.   CONCLUSION

       For the reasons set forth above:

       1.      Plaintiff’s motion for leave to proceed in forma pauperis [Doc. 1] is
               GRANTED;

       2.      Plaintiff is ASSESSED the civil filing fee of $350.00;

       3.      The custodian of Plaintiff’s inmate trust account is DIRECTED to submit the
               filing fee to the Clerk in the manner set for above;

       4.      The Clerk is DIRECTED to mail a copy of this memorandum and order to the
               custodian of inmate accounts at the institution where Plaintiff is now confined,
               and to the Court’s financial deputy;

       5.      Plaintiff has failed to state a claim upon which relief may be granted under
               § 1983, and this action is DISMISSED pursuant to 28 U.S.C. §§ 1915(e)(2)(B)
               and 1915A; and

       6.      The Court CERTIFIES that any appeal from this action would not be taken in
               good faith and would be totally frivolous. See Rule 24 of the Federal Rules of
               Appellate Procedure.

       IT IS SO ORDERED.

       ENTER:


                                     s/ Thomas A. Varlan
                                     UNITED STATES DISTRICT JUDGE




                                                8



Case 3:20-cv-00175-TAV-HBG Document 5 Filed 05/06/20 Page 8 of 8 PageID #: 23
